Case 2:20-cv-08030-SDW-LDW Document 47-3 Filed 11/10/20 Page 1 of 3 PageID: 600




  KRAEMER BURNS, P.A.
  David L. Menzel, Esq.
  675 Morris Avenue
  Springfield, NJ 07081
  Tel #: 973-912-8700/Fax #: 973-912-8602
  dmenzel@kraemerburns.com
  Attorneys for Defendants, Cool Clouds Distribution, Inc., Umais Abubaker
  and Shahid Shaikh



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



  RUTH LARA, individually and as Guardian       CASE NO. 2:20-cv-08030-SDW-LDW
  of her minor child J.S., on behalf of
  themselves and on behalf of those similarly
  situated,
                                                     DECLARATION OF
                           Plaintiffs,          SHAHID SHAIKH IN SUPPORT OF
                                                    MOTION TO DISMISS
  v.

  PUFF BAR, NICK MINAS, PATRICK
  BELTRAN, COOL CLOUDS DISTRIBUTION,
  INC., UMAIS ABUBAKER and SHAHID
  SHAIKH,

                          Defendants.




       SHAHID SHAIKH, of full age, being duly deposed according to law, declares as

 follows:

       1.     I am a defendant in the above captioned matter. I am fully familiar with
Case 2:20-cv-08030-SDW-LDW Document 47-3 Filed 11/10/20 Page 2 of 3 PageID: 601




 the facts recited herein.

           2.    I am a resident of the State of California, residing at 3725 Midvale Avenue,

 Los Angeles, California.

           3.    I have never transacted any business whatsoever in the State of New

 Jersey.

           4.    I own no property in the State of New Jersey. I have never leased property

 in the State of New Jersey. I have no bank accounts in the State of New Jersey. I have no

 postal boxes in the State of New Jersey. I have no agents or employees in the State of

 New Jersey. I have never been in the State of New Jersey.

           5.    I have no interest in and no personal relationship with the defendant, Puff

 Bar, a California corporation.

           6.    I am not an officer of Cool Clouds Distribution. I was not part of Cool

 Cloud’s management. I was employed and paid by Cool Clouds to serve Mr. Abubaker

 as his personal and professional assistant.

           7.    It would be a substantial hardship for me to have to defend this action in

 New Jersey.

           I declare and affirm under the penalties of perjury of the Law of the United States

 that the foregoing statements made by me are true and correct of my own personal

 knowledge.




                                                2
Case 2:20-cv-08030-SDW-LDW Document 47-3 Filed 11/10/20 Page 3 of 3 PageID: 602




                                    ____________________________________
 DATED: November ___, 2020                SHAHID SHAIKH




                                      3
